Title: John Adams to Thomas Jefferson, 16 July 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy July 16. 1813
          your Letters to Priestley, have encreased my Grief if that were possible, for
			 the loss of Rush. Had he lived, I would
			 have Stimulated him to insist on your promise to him to write him on the Subject of
			 Religion.
			 your Plan, I admire.
          In your Letter to Priestley of March 21. 1801, dated at Washington you call “The Christian Philosophy, the most Sublime and benevolent, but the most perverted System that ever Shone on Man.”
			 That it is the most Sublime and benevolent, I agree, But whether
			 it has been more perverted than that of Moses, of Confucius, of Zoroaster, of Sanchoniathan of
			 Numa, of Mahomet of the Druids, of the Hindoos &c &c &c I cannot as yet determine; because I am not sufficiently acquainted with those
			 Systems or the
			 History of their Effects to form a decisive
			 opinion of the result of the Comparison.
          In your Letter dated Washington April 9. 1803, you Say “In consequence of Some conversations with Dr Rush in the years 1798–99, I had promised Some day to write him a Letter giving him my View of the Christian System. I have
			 reflected often on it Since, and even Sketched the outlines in my own mind. I Should first take a general View of the moral doctrines of the most remarkable of the ancient Philosophers, of whose Ethicks We have
			 Sufficient information to make an estimate; Say of Pythagoras, Epicurus, Epictetus Socrates, Cicero, Seneca, Antoninus. I Should do justice to the branches  of Morality they have treated well, but point out the importance of those in which they are deficient. I Should then take a view of the Deism and Ethicks of the Jews, and Shew in what a degraded
			 State they were, and the necessity they presented of a reformation. I Should proceed to a view of the Life, Character, and doctrines of Jesus, who, Sensible of the incorrectness of their Ideas of the Deity, and of morality, endeavoured to bring them to the Principles of a pure Deism, and juster Notions of the
			 Attributes of God; to reform their moral doctrines to the Standard of reason, justice and Philanthropy and to inculcate the belief of a future State. This View would purposely omit the question
			 of
			 his Divinity, and even of his Inspiration. To do him Justice, it would be
			 necessary to remark the disadvantages his doctrines have to encounter, not having been committed to Writing by himself,
			 but
			 by the most unlettered of Men, by memory, long after they had heard them from him, when much was forgotten, much misunderstood, and presented in very paradoxical Shapes.
			 yet Such are the
			 fragments
			 remaining, as to Show a master workman, and that his System of Morality was the most benevolent and Sublime, probably that has been ever taught, and more perfect than those of any of the ancient
			 Philosophers. His Character and Doctrines, have received Still greater
			 injury from those who pretend to be his Special Disciples, and who have disfigured and Sophisticated his Actions and
			 precepts
			 from views of personal interest, So as to induce the unthinking part of Mankind, to throw off the whole System in disgust, and to pass Sentence, as an Impostor, on
			 the most innocent, the most
			 benevolent, the most eloquent and Sublime Character, that ever has been exhibited to Man. This is the outline.”!
          “Sancte Socrate! ora pro nobis.”! Erasmus.
          
          Priestley in his Letter to Lindssey inclosing a Copy of your letter to him Says “He is generally considered as an Unbeliever: if So, however, he cannot be far from us, and I hope in the way to be not  only almost, but altogether what We are. He now attends publick worship very regularly, and his moral Conduct was
			 never impeached.”
          Now, I See not, but you are as good a Christian as Priestley and Lindsey. Piety and Morality were the End and Object of the Christian System according to them, and according to you. They believed in
			 the Resurrection of Jesus, in his Miracles, and in his inspiration: but what inspiration? Not all that is recorded in the New Testament, nor the old. They have not yet told Us, how much they believe, nor how much,
			 they doubt or disbelieve. They have not told Us, how much Allegory how much Parable, they find, nor how they explain them all, in the old Testament or the new.
          John Quincy Adams, has written for years, to his two Sons, Boys of 10 and 12, a Series of Letters, in which he pursues a plan more extensive than yours, but agreeing in most of the essential points. I
			 wish
			 these Letters could be preserved in the Bosoms of his Boys: but Women and Priests will get them: and I expect, if he makes a peace he will be obliged to retire like,
			 a Jai Jay to Study Prophecies to the End of his Life.
          I have more to Say, upon this Subject of Religion.
          John
            Adams.
        